          Case 2:20-cv-01916-JCM-NJK Document 1 Filed 10/15/20 Page 1 of 4


 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   GREGORY A. KRAEMER
     Nevada Bar #010911
 3   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 4   Las Vegas, Nevada 89102
      (702) 366-1125
 5   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 6   gkraemer@cooperlevenson.com
     Attorneys for Defendants
 7   SMITH’S FOOD & DRUG CENTERS, INC.
     JASON SONNENBURG
 8

 9                                  UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11   LINDA SEVERSON,                                   Case No.

12                    Plaintiff,

13   v.

14   SMITH’S FOOD & DRUG CENTERS, INC.,                NOTICE OF REMOVAL
     a Foreign Corporation, d/b/a SMITHS;
15   JASON SONNENBURG, an Individual; DOE
     EMPLOYEE; DOES I through X; and ROE
16   CORPORATIONS I through X, inclusive,

17                    Defendants.

18

19           Defendants, SMITH’S FOOD & DRUG CENTERS, INC. (“SMITH’S”) and JASON

20   SONNENBURG (“SONNENBURG”) hereby give notice of their removal of Case No.

21   A-20-820954-C from the Eighth Judicial District Court, Clark County, Nevada, to this Court. This

22   Notice of Removal is filed pursuant to 28 U.S.C. §§1441(a) and 1446. As grounds for removal,

23   Defendants state as follows:

24                                                    I.

25                                  NOTICE OF REMOVAL IS TIMELY

26           1.       On September 10, 2020, Plaintiff, LINDA SEVERSON, originally filed this lawsuit

27   against SMITH’S and one of its employees, JASON SONNENBURG (“SONNENBURG”), a

28   Nevada resident. Pursuant to 28 U.S.C. §1446(a), a complete copy of the state court file, including


     CLAC 5971442.1
         Case 2:20-cv-01916-JCM-NJK Document 1 Filed 10/15/20 Page 2 of 4


 1   the Complaint and process, is attached hereto as Exhibit “A”.

 2           2.       SONNENBURG was served with process on or about September 15, 2020.

 3           3.       SMITH’S was served with process on or about September 16, 2020.

 4           4.       The Complaint filed and served on SMITH’S contains a prayer for relief for “General

 5   damages in an amount in excess of $15,000.00;”. (Compl. at 5).

 6           5.       Before litigation was filed in Nevada State Court, Plaintiff’s attorney sent a letter to

 7   SMITH’S Third Party Claim Administrator dated February 5, 2020. Therein, Plaintiff itemized

 8   medical expenses in the total amount of $175,893.36. A copy of the demand letter dated February 5,

 9   2020 is attached hereto as Exhibit “B”. Based upon the amount of medical bills allegedly related to

10   this accident/litigation, Defendants believe that the “amount in controversy” exceeds the

11   jurisdictional minimum for diversity jurisdiction.

12           6.       This Notice of Removal is timely filed under 28 U.S.C. §1446(b), which provides:

13                    If the case stated by the initial pleading is not removable, a notice of
                      removal may be filed within thirty days after receipt by the defendant,
14                    through service or otherwise, of a copy of an amended pleading,
                      motion, order or other paper from which it may first be ascertained
15                    that the case is one which is or has become removable, except that a
                      case may not be removed on the basis of jurisdiction conferred by
16                    section 1332 of this title more than 1 year after commencement of the
                      action.
17

18           7.       The following pleadings have been entered and/or filed in State Court:

19                    a.     Plaintiff’s Complaint filed September 10, 2020;

20                    b.     Affidavit of Service for SMITH’S filed September 18, 2020;

21                    c.     Affidavit of Service for SONNENBURG filed September 25, 2020; and

22                    d.     SMITH’S Answer to Plaintiff’s Complaint filed October 5, 2020.

23           8.       Other than the pleadings discussed above, no further proceedings have taken place in

24   District Court, Clark County, Nevada as of the filing of this notice of removal.

25                                                        II.

26                                   DIVERSITY JURISDICTION EXISTS

27           9.       This is a civil action over which this Court has original jurisdiction pursuant to 28

28   U.S.C. §1332. This action may be removed pursuant to 28 U.S.C. §1441, because the amount in


                                                         2
     CLAC 5971442.1
         Case 2:20-cv-01916-JCM-NJK Document 1 Filed 10/15/20 Page 3 of 4


 1   controversy exceeds $75,000, exclusive of interest and costs; the suit involves a controversy between

 2   citizens of different states; and none of the properly joined defendants is a citizen of Nevada.

 3                    A.      The Amount in Controversy Requirement is Satisfied.

 4           10.      The Complaint filed and served on SMITH’S contains a prayer for relief for “General

 5   damages in an amount in excess of $15,000.00;”. (Compl. at 5).

 6           11.      Plaintiff’s demand letter of February 5, 2020, indicates that Plaintiff has incurred

 7   medical expenses in the amount of $175,893.36. (See Exhibit “B”).

 8                    B.      The Parties Are Diverse.

 9           12.      The diversity of citizenship requirement is satisfied. Defendants are informed and

10   believe that Plaintiff was at the time of her Complaint a citizen and resident of the State of Nevada.

11   (See Compl. ¶1) .

12           13.      SMITH’S was at the time of the filing of Plaintiff’s Complaint and is now an Ohio

13   Corporation with its principal place of business in the State of Utah.

14           14.      SONNENBURG was at the time of the filing of Plaintiff’s Complaint and now is now

15   a citizen and resident of the State of Nevada. However, SONNENBURG is a sham Defendant named

16   only to defeat diversity of citizenship jurisdiction. SONNENBURG could not have committed any

17   acts of independent or direct negligence against Plaintiff as he was not working at the SMITH’S

18   store when Plaintiff’s accident occurred. Under the Fraudulent Joinder Doctrine, SONNENBURG’S

19   citizenship should be ignored.

20                                                       III.

21                            REMOVAL TO THIS JURISDICTION IS PROPER

22           15.      Pursuant to 28 U.S.C. §§1332, 1441, and 1446, removal of the above-captioned state

23   court action to this Court is appropriate.

24           16.      Pursuant to 28 U.S.C. §1441(a), removal is made to this Court as the district and

25   division embracing the place where the state action is pending 28 U.S.C. §108.

26           17.      Defendants reserve the right to amend or supplement this Notice of Removal.

27           18.      Defendants reserve all defenses, including, without limitation, the defense of lack of

28   personal jurisdiction.


                                                         3
     CLAC 5971442.1
         Case 2:20-cv-01916-JCM-NJK Document 1 Filed 10/15/20 Page 4 of 4


 1           19.      Defendants request a trial by jury of all issues.

 2           20.      Defense counsel is providing Plaintiff, by and through her counsel, written notice of

 3   the filing of this Notice of Removal as required by 28 U.S.C. §1446(d). Further, Defense counsel is

 4   filing a copy of this Notice of Removal with the Clerk of the Eighth Judicial District Court, Clark

 5   County, Nevada, where the action is currently pending.

 6           Dated this 15th day of October, 2020.

 7                                                COOPER LEVENSON, P.A.
 8

 9                                                By   /s/ Jerry S. Busby
                                                       Jerry S. Busby
10                                                     Nevada Bar #001107
                                                       Gregory A. Kraemer
11                                                     Nevada Bar #010911
                                                       3016 West Charleston Boulevard - #195
12                                                     Las Vegas, Nevada 89102
                                                       Attorneys for Defendants
13                                                     SMITH’S FOOD & DRUG CENTERS, INC.
                                                       JASON SONNENBURG
14

15

16

17

18

19

20
21

22

23

24

25

26

27
28

                                                         4
     CLAC 5971442.1
